DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 31 March 2021.
Claims 1-16 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2021 was filed on the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 116 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite limitations for determining a schedule by obtaining a graph, determining a schedule, and evaluating probability of completion by determining a completion region, identifying one or more sub-regions, determining a total probability mass and then determining an updated schedule.  These limitations as drafted, illustrate a process that, under its broadest reasonable interpretation, cover certain methods of organizing human activity because series of steps make determinations for a schedule of multiple agents which illustrates the management of behavior, relationships or interactions between agents by following rules or instructions. The series of steps can also be considered a mental process since the series of steps can be performed in the mind.  Obtaining a graph, making determinations and evaluations illustrate a series of observations and evaluations that could be done the same way mentally or with pencil/paper.  The mere nominal recitation of the method being computer implanted or comprising one or more processors does not take the claim limitations out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite that the method is computer implemented and a computer system comprising one or more processors.  These additional elements are recited at a high level of generality and merely automate the obtaining, determining, evaluating and identifying steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-14 and 16 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the mental process by describing additional determinations.  Additionally the claims describe specific mathematical functions including determining probabilities, fitness functions, genetic algorithms and a binary search.  The claims also recite sending the updated schedule, that the agents are mechanical agents and that each agent controls an unmanned vehicle.  These limitations do not transform the claim into a patent eligible invention.  Sending the updated schedule to an agent for implementation merely illustrates data transmission which is considered extra solution activity.  When reconsidered under 2B, sending a schedule is considered well understood, routine and conventional activity in the field.  The specification does not provide any indication that the sending is done by anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data is a well-understood, routine and conventional activity when claimed in a merely generic manner, as it is here.  Describing that the agents are mechanical and that the agents control unmanned vehicles merely describes a technological environment in which the determined schedule is applied but does not meaningfully implement the abstract idea beyond a general link to the use of the exception in these particular environments.  Accordingly, Claims 1-16 are considered ineligible subject matter.

Allowable Subject Matter
Claims 1-16 are considered allowable over prior art.  These claims could be allowable if amended in a manner to overcome the pending 101 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2007/0239472 Vehicle Area Coverage Path Planning using Isometric Value Regions.
Meuth et al. (US 8,260,485) Adaptive Multi-Vehicle Area Coverage Optimization System and method.
Bassin et al. (US 8,539,438) Efficient Creation and Reconciliation of Macro and Micro Level Test Plans
Fang et al. (US 11,455,530) Controlling Agents using Scene Memory Data.
Copty et al. (US 2018/0232523) Using a Predictive Model to Predict if Inputs Reach a Vulnerability of a Program.
Rajpal et al. (US 2018/0365139) Machine Learning for Constrained Mutation Based Fuzz Testing.
Ebrahimi Afrouzi et al. (US 2019/0035100) Combining Data to Construct a Floor Plan.
Afrouzi et al. (US 2019/0094870) Robotic Surface Coverage.
Zinger et al. (US 10,713,151) Program Execution Coverage Expansion by Selective Data Capture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623